54 So. 3d 1092 (2010)
Bradley GRIFFITH
v.
Resa LATIOLAIS.
No. 2010-CJ-0754.
Supreme Court of Louisiana.
November 17, 2010.

ORDER
MOTION FOR CLARIFICATION GRANTED. Implicit in our opinion of October 19, 2010, reinstating the trial court's judgment awarding joint custody of Cole Griffith to Resa Latiolais and Bradley Griffith and reversing the court of appeal's judgment awarding sole custody to Resa *1093 Latiolais, was the reversal of the court of appeal's ancillary visitation schedule. The case is remanded to the trial court to reconsider its joint custody implementation plan in light of this Court's designation of Resa Latiolais as the domiciliary parent and to amend the plan if it deems appropriate. All costs associated with this motion for clarification are assessed against Bradley Griffith.